Case 17-05275       Doc 35     Filed 07/03/19 Entered 07/03/19 14:19:14             Desc Main
                                 Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 In Re: Danyelle Thornton                       )        17 B 05275
                                                )
          Debtor(s)                             )        Judge Timothy A. Barnes

                           Notice Of Motion/ Certificate Of Service

 Danyelle Thornton
 6734 S. Chappell Ave. Apt 3A
 Chicago, Il 60649
 Via U.S. Mail

 Upright Law LLC
 Via ECF noticing procedures


 On August 8, 2019 at 9:00 AM I will appear in:

                                Courtroom 744
                                219 S Dearborn St
                                Chicago, IL 60604

 and present this Motion, a copy of which is hereby served upon you.

 I certify under penalty of perjury that I mailed a copy of this notice to the above listed
 persons by first class US mail, postage prepaid, or as otherwise listed on July 3, 2019.

                                                             /s/ O. Anthony Olivadoti
                                                             for Marilyn O Marshall, Trustee


 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 South Michigan Ave.
 Suite 800
 Chicago, Illinois 60604
 312-431-1300
  Case 17-05275       Doc 35     Filed 07/03/19 Entered 07/03/19 14:19:14           Desc Main
                                   Document     Page 2 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
    In Re: Danyelle Thornton                     )        17 B 05275
                                                 )
              Debtor(s)                          )        Judge Timothy A. Barnes

                                      Motion to Modify Plan

        NOW COMES Marilyn O. Marshall, Standing Trustee, and requests that the Debtors’

confirmed Chapter 13 Plan be modified pursuant to 11 USC Section 1329, and in support thereof

states as follows:

1. The Debtor filed for relief pursuant to Chapter 13 on February 23, 2017.

2. On June 8, 2017, the Debtor’s plan was confirmed. The Order confirming the Debtor’s Chapter

   13 plan requires the Debtor make plan payments in the amount of $750.00 for a term of 60

   months. The plan also provided that the unsecured creditors receive a minimum of 10% of their

   allowed claims.

3. The Debtor's confirmed plan requires the Debtor to tender copies of tax returns and federal tax

   refunds in excess of $1,200.00 as an additional payment to the Trustee on an annual basis.

4. On the Debtor’s Schedule I, the monthly gross income is $4,279.18, which equates to a total of

   $51,350.16.

5. According to the 2017 tax return, the adjusted gross income was $87,555.00, which equates to an

   increase in monthly income from $4,279.18 on Schedule I to $7,296.25.

6. The Debtor’s schedule I states that the debtor was withholding taxes due to owing and the 2017

   taxes show minimal withholdings for taxes.

7. The Debtor therefore has an additional $3,017.07 in disposable income that should be committed to

   the Debtor’s plan payments.

8. The Debtor has not to date asked this Court to increase the plan payments for the benefit of creditors

   while his household income has significantly increased.
   Case 17-05275       Doc 35     Filed 07/03/19 Entered 07/03/19 14:19:14           Desc Main
                                    Document     Page 3 of 3

9. The Debtor’s post-petition wages are property of the bankruptcy estate pursuant to 11 U.S.C. §1306.

10. The Trustee has not received the final payments on this case and at filing there remains a balance due

   of approximately $24,349.27.

        WHEREFORE, the Trustee prays that the Debtor’s plan be amended to increase the Debtor’s

plan payments from $750.00 to $2,861.00 per month and increase the percentage to be paid to

unsecured creditors to 100%.

                                                             Respectfully submitted,

                                                             /s/ O. Anthony Olivadoti
                                                             for Marilyn O Marshall, Trustee

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan Ave., Suite 800
Chicago, Illinois 60604
(312)431-1300
